Citation Nr: 0321189	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disability manifested by depression.


REPRESENTATION

Appellant represented by:  AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from December 1971 to December 
1975 and from October 1985 to September 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

It is noted that, in his April 2002 substantive appeal, the 
veteran expressed his desire for a hearing before a member of 
the Board.  However, in a statement dated October 2002, he 
withdrew his request for such a hearing.  Moreover, while the 
February 2002 statement of the case included the issues of 
entitlement to increased ratings for right and left ulnar 
syndrome, the veteran clearly limited his substantive appeal 
to his back disability and psychiatric disability claims.  

The Board further observes that, while the veteran was 
represented by American Veterans (AMVETS) with regard to the 
matters at issue, by letter dated in September 2002, prior to 
certification of the appeal to the Board, AMVETS informed the 
VA that it was no longer representing the veteran.  However, 
the record does not reflect the veteran was informed in 
writing of such intent to withdraw representation, as 
required by 38 C.F.R. § 20.608 (2002).  There is no 
indication that the veteran has appointed another 
organization for the purpose of representation.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, by letter issued 
in April 2001, the VA generally apprised the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA, without 
specific reference to the issue on appeal of entitlement to 
service connection for a chronic acquired psychiatric 
disability manifested by depression.  Further, no reference 
was made as to the information and evidence necessary to 
substantiate the claim for an increased rating for service-
connected lumbosacral strain.  

The service medical records reflect diagnoses of depression.  
Depression has been noted in reports of VA outpatient 
treatment subsequent to service.  While a VA psychiatric 
examination was provided in November 1996, an Axis I 
diagnosis was not provided.  Further, there has been no 
provision of a clinical opinion as to whether it is at least 
as likely as not that depression identified in service is 
etiologically related to any current chronic psychiatric 
disability, to include as manifested by depression.

In a statement dated September 29, 1999, the veteran appears 
to raise the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The Board 
finds that this issue is inextricably intertwined with the 
issue on appeal of entitlement to an increased rating for 
lumbosacral strain.  In this regard, the Board notes that by 
a rating action in August 1978, the VA denied entitlement to 
service connection for segmentation anomalies of the lumbar 
spine.  While current clinical manifestations with regard to 
the lumbar spine have been noted of record, there has been no 
distinction between the findings attributable to service-
connected back disability and nonservice-connected back 
disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  Notice 
should be provided as to the specific 
information and evidence necessary to 
substantiate the specific claims of 
entitlement to service connection for a 
chronic acquired psychiatric disability 
manifested by depression and entitlement 
to an increased rating for lumbosacral 
strain, to include which specific 
evidence, if any, the veteran is expected 
to obtain and submit, and which specific 
evidence will be retrieved by VA.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a psychiatric disability, and 
since August 1998 for a low back 
disability, of which the VA has not been 
previously notified.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The veteran should be afforded a VA 
examination by a board certified 
orthopedist, if available, and by a board 
certified neurologist, if available, to 
determine the current nature and severity 
of the veteran's service-connected lumbar 
strain, and to determine whether any 
current degenerative disc disease of the 
lumbar spine is etiologically related to 
the service-connected lumbosacral strain, 
or to service.  The claims file must be 
made available to, and reviewed by, the 
examiner(s) prior to the requested study.  
All indicated studies, including X-rays 
and range of motion studies in degrees of 
excursion, should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner(s):

a.	Describe the current nature and 
severity of the service-connected 
lumbosacral strain, to include based 
on range of motion testing.  The 
physician(s) should identify any 
objective evidence of muscle spasm, 
pain or functional loss due to pain 
associated with the service-connected 
lumbosacral strain.  The examiner(s) 
should provide an opinion concerning 
the effect of the veteran's service-
connected lumbosacral strain on his 
ability to work.  Manifestations of 
the service-connected lumbosacral 
strain should be distinguished from 
any other existing lumbosacral spine 
disability.  If such distinction 
cannot be made, it should be so stated 
and why.

b.	State whether it is at least as likely 
as not that any current degenerative 
disc disease of the lumbar spine is 
etiologically related to service or 
the service-connected lumbosacral 
strain.  If so, the physician(s) 
should also provide an opinion as to 
whether it is at least as likely as 
not that pain due to service-connected 
degenerative disc disease of the 
lumbar spine significantly limits the 
functional ability of the lumbosacral 
spine.  The examiner(s) should 
determine whether, and to what extent, 
the veteran exhibits weakened 
movement, excess fatigability, or 
incoordination due to service-
connected degenerative disc disease.  
Finally, the examiner(s) should 
provide an opinion concerning the 
effect of the veteran's service-
connected degenerative disc disease on 
his ability to work.  

c.	A complete rationale should be given 
for all conclusions and opinions 
expressed.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of current 
psychiatric disability.  The claims file 
must be made available to, and reviewed 
by, the examiner prior to the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current chronic 
psychiatric disability, to include 
depression, is etiologically related to 
service.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, to include as 
secondary to service-connected 
lumbosacral strain.  The RO should 
readjudicate the issues of entitlement to 
service connection for an acquired 
chronic psychiatric disability manifested 
by depression, and entitlement to an 
increased rating for lumbosacral strain, 
currently evaluated as 10 percent 
disabling.

6.  If the benefit sought as to any issue 
on appeal is not granted to the 
satisfaction of the veteran, or if a 
timely Notice of Disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).



